DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 11/30/2018. It is noted, however, that applicant has not filed a certified copy of the IT102018000010736 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zatti [20110139045], further in view of Abbasi et al [20030054308].
With respect to claim 1, Zatti discloses: A device for controlling a fuel-oxidizer mixture for a premix gas burner, comprising: an intake duct [see FIG 3, represented by arrow AF], which defines a cross section (at the venturi) for the admission of a fluid into the duct, and comprises an inlet for receiving the oxidizer, a mixing zone (CH1 and CH2) for receiving the fuel and allowing it to be mixed with the oxidizer, and an outlet [see FIG 3, represented by arrow MF] for delivering the mixture to the burner (TC); an injection duct (116, 116a), connected to the intake duct in the mixing zone to supply the fuel; a monitoring device (115) that generates a control signal representing a state of combustion in the burner; a gas regulating valve (114), located along the injection duct; a fan (112), rotating at a variable rotation speed and located in the intake duct to generate therein a flow of oxidizer in a direction of inflow oriented from the inlet to the delivery outlet; a control unit (CNT) that controls a speed of rotation of the fan between a first rotation speed, corresponding to a minimum flow rate of oxidizer (Qmin), and a second rotation speed, corresponding to a maximum flow rate of oxidizer (Qmax) [paragraph 0021, 0046]; and a regulator (130) coupled to the intake duct to vary the cross section of the intake duct as a function of the speed of rotation of the fan [see FIG 3, paragraph 0022-0028]. Zatti however does not disclose the specific details of the regulator regarding the first and second shutters.
Abbasi makes up for these deficiencies by teaching: 
the regulator comprising: a first aperture  (atleast at 61), for defining a first working cross section; a first shutter (51), movable under an effect of a pressure difference created in the intake duct by the rotation of the fan between a closed position, where the first aperture is fully closed, and an open position, where the first aperture is at least partly open, to vary the first working cross section; a second aperture (atleast at 48) defining a second working cross section; and a second shutter (63), movable under an effect of a pressure difference created in the intake duct by the rotation of the fan, between a closed position, where the second aperture is fully closed, and an open position, where the second aperture is at least partly open, to vary the second working cross section as a function of the rotation speed of the fan [paragraph 0022-0028]; wherein the control unit receives the control signal and generates a drive signal representing a fuel flow rate as a function of the control signal to drive the gas regulating valve in real time [paragraph 0023-0024].
With respect to claim 14, Zatti discloses: A method for controlling the fuel-oxidizer mixture in a premix gas burner (TC), comprising: admitting oxidizer into an intake duct through an inlet (represented by arrow AF); delivering fuel-oxidizer mixture through a delivery outlet (represented by arrow MF); mixing oxidizer and fuel in a mixing zone; feeding fuel to the mixing zone (CH1 and CH2) through an injection duct connected to the intake duct; monitoring the combustion in the burner and generating control signals through a monitoring device (115); generating a drive signal through a control unit as a function of the control signals; varying a fuel flow rate through a gas regulating valve (114) located along the injection duct [paragraph 0021]; operating a fan 
Abassi makes up for these deficiencies by teaching:
wherein varying the cross section comprises: moving a first shutter (51) of the regulator between a closed position, where a first aperture of the regulator is fully closed, and an open position, where the first aperture is at least partly open, to vary a first working cross section of the first aperture of the regulator [paragraph 0026-0028]; moving a second shutter (63) of the regulator, which is movable to vary a second working cross section of a second aperture of the regulator as a function of the rotation speed of the fan, wherein varying the fuel flow rate comprises [paragraph 0026-0028], receiving with the control unit, the control signal and generating the drive signal representing a fuel flow rate as a function of the control signal in order to drive the gas regulating valve in real time [paragraph 0023-0024].
Regarding claims 1 and 14, it is understood that Abassi does not specifically teach a fan, but is explicit on changing flow based on pressure or flow, characteristics common with a fan/blower. Therefore the modification to be made is to impact the .
Allowable Subject Matter
Claims 2-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
1/11/2022